Citation Nr: 1505340	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-16 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disability. 


REPRESENTATION

Veteran represented by:	Harry J. Binder, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and KA


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty for training purposes (ACDUTRA) from June 1963 to December 1963.  He had additional service in the National Guard.  Service connection has been established for an anxiety disorder. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Winston-Salem, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a videoconference hearing before the undersigned in July 2011.  A transcript of this hearing is in the claims folder. 

The case was previously before the Board in October 2011, November 2012, June 2013, and July 2014 when it was remanded for further development.  


FINDING OF FACT

The Veteran had stomach pains during ACDUTRA that were manifestations of currently diagnosed GI disability.  


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have been met.  38 U.S.C.A. §§ 101(24), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he developed a stomach disability due to his ACDUTRA in 1963.  He claims that he was exposed to tear gas during gas training, and he attributes his ongoing stomach pains to this event.  The Veteran believes that the stomach pains for which he were treated during service were the first manifestation of his current disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 (2014).  While a differential diagnosis was once considered for a peptic ulcer, there is no current diagnosis of this disease, and the Veteran does not have a diagnosis of any other disability found in 38 C.F.R. § 3.309.  Therefore, continuity of symptomatology is not for consideration.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records show that he was afforded a December 1962 medical examination upon his enlistment.  The examination was normal in all regards.  A Report of Medical History obtained at this time shows that the Veteran denied frequent indigestion and stomach, liver, or intestinal trouble, and he did not report any other GI symptoms.  

A November 14, 1963 Report of Medical Examination conducted at the Veteran's release from active duty was normal.  He denied frequent indigestion and stomach, liver, or intestinal trouble on a Report of Medical History obtained at that time, and he failed to report any other GI symptoms.  

However, prior to the end of the Veteran's active service, he was seen on November 27, 1963 for an upset stomach of three days in duration.  There was no vomiting although he felt nauseated.  There was no diarrhea.  On examination, the Veteran was in no apparent distress.  His abdomen was non tender and bowel sounds were okay.  There is no record of any additional GI complaints or treatment between this incident and his December 1963 discharge. 

Post service medical records include records from Johnston Memorial Hospital dating from 1993 to 2004.  Most of these records were for psychiatric treatment.  However, the Axis III diagnoses included gastritis as early as 1997.  

Other private medical records from Eastern Carolina Medical Center dating from approximately 2000 indicate the Veteran was followed for intermittent abdominal pain with nausea and heartburn.  An October 2002 examiner gave an assessment of GERD symptoms.  An April 2003 note states that the cause of the abdominal pain was unclear.  A May 2003 ultrasound of the abdomen was negative, but a February 2005 computed tomography (CT) scan revealed mild diverticulitis of the sigmoid colon.  

Additional records from I. R., M.D. include an assessment of chronic GERD from August 2005.  A July 2005 colonoscopy had identified a few scattered diverticulae in the colon, but no masses or polyps.  GERD symptoms continued to be noted by Dr. I. R. in October 2007.  

Another CT scan of the Veteran's abdomen was obtained in October 2007.  A partial small bowel malrotation with the fourth duodenum and jejunum was identified.  There was no evidence of a bowel obstruction.  

A May 2008 private examination by Dr. I. R. shows that the Veteran was seen for a complaint of continuous stomach pain.  The doctor noted his prior history of stomach pains, a 2005 colonoscopy that showed diverticulosis, and the October 2007 CT scan that was described as nondiagnostic.  A history of GERD was also reported.  The Veteran stated that he had been having stomach problems since the 1960s, and showed a 1963 note for treatment of abdominal pain.  Following the examination, the finding was right-sided abdominal pain associated with nausea.  The differential diagnoses could be non-ulcer dyspepsia, peptic ulcer disease, or gallbladder pathology.  

VA treatment records from May 2011 show that the Veteran was treated for a flare-up of his diverticulitis.  

The Veteran was afforded a VA examination for esophageal conditions in December 2012.  His claims folder was reviewed by the examiner, who also conducted an in-person examination.  The Veteran was diagnosed with GERD in June 2006, and he was currently using daily medication for this disability.  He reported his stomach problems during service in 1963, and attributed this to tear gas exposure.  The examiner reviewed the Veteran's post-service treatment and diagnostic studies and concluded that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran did not have a history of treatment for GERD while on active duty, and a review of the records did not support the condition as having its inception while on active duty.  The examiner further explained that GERD is due to stomach contents, including acid up the esophagus.  Finally, the predominance of the peer reviewed medical literature/information did not support a known link between GERD and any tear gas ingestion or exposure.  The examiner also opined that it was less likely than not that the GERD was incurred or aggravated by his service connected anxiety disorder.  The rationale was the predominance of the peer reviewed medical literature/information did not support a known link between GERD and anxiety syndromes.  

The Veteran underwent an additional VA examination in March 2014.  The claims folder was reviewed by the examiner.  The Veteran was also interviewed but was described as a poor historian with a story that was unclear and rambling.  The Veteran reported his exposure to tear gas during service as well as spending three days in the infirmary for stomach pains.  He stated his symptoms had continued since discharge.  The diagnosis of GERD dating from about 2001 to 2002 was noted.  Other diagnoses included irritable bowel syndrome (IBS), diverticulosis, and intestinal malrotation.  A H. Pylori infection was treated and resolved in 2000, GERD was diagnosed in 2001, and IBS vs. viral gastroenteritis in September 2003.  Sigmoid diverticulosis without diverticulitis was shown in 2005.  A partial small bowel malrotation had been identified in October 2007.  

After the examination and record review, the examiner opined that it was less likely than not that the Veteran's stomach disorders were related to a disease or injury incurred in the line of duty during ACDUTRA service, and that they were less likely than not caused or aggravated by the Veteran's service connected anxiety disorder.  The rationale was that the examination and medical history obtained at discharge from service were normal.  Although he was seen for an upset stomach of three days duration, the examination was unremarkable and as there was no further treatment it was reasonable to assume that the condition resolved.  Following service the evidence did not show a chronic stomach disability in the years proximal to service.  The Veteran's GERD was first diagnosed nearly 40 years after service and was not caused or aggravated by service or the service connected anxiety disorder.  The examiner further explained that the intestinal malrotation is a congenital condition, which was present from birth.  Symptoms produced by IBS and gastritis were consistent with the symptoms of intestinal malrotation, and thus the Veteran's symptoms were more likely caused by the malrotation than irritable bowel syndrome or gastritis.  As this condition was congenital, it was not caused or aggravated by either the Veteran's military service or his service connected anxiety disorder.  

In the most recent remand, the examiner who provided an earlier opinion was asked to clarify whether the diagnosed small bowel malrotation was a congenital defect or disease.  She responded in March 2014 that:

[T]he small bowel malroation is a congential [sic] effect [sic] that fully resolved and was not aggravated in service.  His symptoms which were aggravated were related to the other GI conditions claimed IBS and diverticulosis.

Inasmuch as the malrotation was identified on diagnostic testing after service, it does not seem possible that it resolved in service.  The additional opinion suggests; however, that the acquired IBS and diverticulosis were at least aggravated in service.  The normal examination at service entrance; the report of symptoms in ACDUTRA and the Veteran's report of ongoing symptoms are consistent with a finding that acquired GI disabilities were initially manifested during a period of qualifying service.

Examiners have cited the normal separation examination as reason to doubt that an ongoing GI disability began in service, but the separation examination was conducted prior to the in-service onset of symptoms.  

Resolving reasonable doubt in the Veteran's favor; service connection is granted for the variously diagnosed GI disability.  


ORDER

Entitlement to service connection for a GI disability is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


